HOLT, District Judge.
This is an application for the bankrupt’s discharge. One of the grounds of objection is that the bankrupt, with fraudulent intent to conceal his true financial condition, and in contemplation of bankruptcy, destroyed his bank checkbook, passbook, and vouchers. The evidence shows that the bankrupt inherited from his father, in 1897, property of the value of $150,000. He testified that he sold this property, and in the- three years before bankruptcy lost it in stock speculation and gambling. He now has a salary of $3,600 a year, which is paid by arrangement to his wife. He lives on a liberal scale in an apartment for which he pays a rent of $2,000 a year. His scheduled debts amount to about $9,000, about $7,000 of which is for money borrowed within a year before his bankruptcy. He admitted, upon examination, that he had destroyed his bank checkbook and passbook during the year before the adjudication. He gave no explanation for such action. He testified that he never kept any other books. The objecting creditor claimed, and, on the facts, was justified in suspecting, that some of the $150,000 claimed to have been lost in speculating and gambling was concealed; but he was unable to prove it. If the bankrupt had not destroyed his checkbook, the creditor might have had some basis for investigating the truth of his statement.
Under the circumstances, I think that the inference is justified that the bankrupt destroyed his checkbook and bankbook with fraudulent intent to conceal his true financial condition and in contemplation of bankruptcy. The application for his discharge is therefore denied.